          Case 1:20-cv-00393-NONE-SAB Document 11 Filed 08/06/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   CECILIO BADILLO,                                    No. 1:20-cv-00393-NONE-SAB

12                  Plaintiff,                           ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS; DENYING
13           v.                                          PLAINTIFF’S APPLICATION TO
                                                         PROCEED IN FORMA PAUPERIS AND
14   COMMISSIONER OF SOCIAL SECURITY,                    REQUIRING PLAINTIFF TO PAY THE
                                                         REQUIRED FILING FEE WITHIN
15                  Defendant.                           TWENTY DAYS

16                                                       (Doc. Nos. 2, 4, 6, 9, 10)

17

18

19          On March 16, 2020, plaintiff Cecilio Badillo filed a complaint in this action seeking

20 review of the final decision of the Commissioner of Social Security denying disability benefits.

21 (Doc. No. 1.) The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C.

22 § 636(b)(1)(B) and Local Rule 302.

23          On May 14, 2020, after receiving and reviewing three applications to proceed in forma

24 pauperis (“IFP”) filed by plaintiff, the magistrate concluded that the filings contained material

25 inconsistencies and revealed what “appear[ed] to be significant expenses beyond the necessities

26 of life that would counter a finding of poverty.” (Doc. No. 7.) The magistrate judge denied the
27 IFP application without prejudice and required plaintiff to file yet another long form IFP

28 application containing consistent and thorough information, as well as specific supplemental


                                                     1
           Case 1:20-cv-00393-NONE-SAB Document 11 Filed 08/06/20 Page 2 of 3


 1 documentation supporting plaintiff’s allegations of poverty. (Id.) Plaintiff was afforded twenty

 2 days from May 14, 2020, to file a renewed application to proceed IFP. (Id.)

 3          Plaintiff did not file a long form application within the established deadline, and on June

 4 11, 2020, the assigned magistrate judge ordered plaintiff to show cause within fourteen days why

 5 this action should not be dismissed for failure to comply and failure to pay the filing fee in this

 6 action. (Doc. No. 8.) On June 22, 2020, plaintiff filed an untimely long form IFP application but

 7 did not include the documentation required by the magistrate judge’s May 14, 2020 order. (Doc.

 8 No. 9.) On June 29, 2020, the magistrate judge filed findings and recommendations,

 9 recommending that plaintiff’s motion to proceed IFP be denied. (Doc. No. 10.) The findings

10 and recommendations, which provided plaintiff with notice that any objections thereto were due

11 within fourteen days, were served on plaintiff through counsel of record. (See Docket.) Plaintiff

12 failed to file objections and the time for plaintiff to do so has elapsed.

13          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

14 de novo review of this case. Having carefully reviewed the entire file, the court finds the

15 findings and recommendations to be supported by the record and proper analysis. The

16 magistrate judge reasonably concluded that the present record does not sufficiently demonstrate

17 that plaintiff qualified to proceed IFP with this action.

18          Accordingly, IT IS HEREBY ORDERED that:

19          1.      The findings and recommendations, filed June 29, 2020, (Doc. No. 10), are

20                  ADOPTED IN FULL;

21          2.      Plaintiff’s applications to proceed in this action without prepayment of fees, filed

22                  March 16, 2020; April 10, 2020; May 4, 2020; and June 22, 2020 (Doc. No. 9) are

23                  DENIED;

24          3.      Plaintiff SHALL pay the four hundred dollar ($400.00) filing fee in this action

25                  within twenty (20) days of the date of service of this order; and

26 /////
27 /////

28 /////


                                                      2
       Case 1:20-cv-00393-NONE-SAB Document 11 Filed 08/06/20 Page 3 of 3


 1       4.    Failure to pay the filing fee in compliance with this order will result in the matter

 2             being dismissed for failure to comply with a court order.

 3 IT IS SO ORDERED.

 4
      Dated:   August 6, 2020
 5                                                   UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                 3
